ROBERTSON, P. J.
On November 9, 1912, the prosecuting attorney of Greene county filed in this court bis information against tbe respondent alleging its incorporation under article 10, chapter 33, Revised Statutes 1909, in 1911 “for tbe purpose of advancement in learning, physical culture among its members, the procuring of literature and tbe distribution thereof among its members on tbe subject of physical culture, hygiene and athletics, and the giving of exhibitions of fetes of strength, shill and physical prowess to and for its members, and the promotion of social intercourse and pleasure among its members by such harmless and lawful measures as will tend to their physical, moral, intellectual and social up-building,” and alleging a perversion and misuse of its corporate authority, franchise and privileges. The prayer of the information is “that said respondent may be ousted of all its franchise and corporate privileges and that the same may be declared forfeited.”
Respondent appeared and filed answer admitting -its incorporation but denying each and every other allegation in said information contained.
After the issues were thus made irp Hon. Charles L. Henson was appointed commissioner to take testimony, make findings of fact and state his conclusions of law thereon. In due course of time the testimony was taken, the commissioner made his report and recommended that the relief prayed for by the relator be granted. Thereafter the respondent filed here its application to withdraw its answer and filed its written consent to the forfeiture of its charter. Said answer is withdrawn and it is ordered that said respondent be and it is hereby ousted of all its franchise and corporate privileges and that the same be and they are hereby forfeited.
Sturgis, J., concurs.; Farring ton, J., not sitting.